Reasons for Allowance
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a system for monitoring and treating a sleep apnea condition in a patient having transmit a first control signal to the intraoral appliance worn by the patient to instruct an actuator on the intraoral appliance to provide a first displacement force to displace a lower jaw of the patient from a first position to a second position in order to treat the sleep apnea condition; wherein the first position is a habitual jaw position and the second position is an advanced jaw position, and displacing the lower jaw comprises advancing the lower jaw from the habitual jaw position to the advanced jaw position, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 12, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an intraoral device wearable by a patient for treating a sleep apnea condition having an actuator coupled between the upper and lower anchors, wherein the actuator is configured to provide a first displacement force to displace the patient's lower jaw from a first position to a second position in order to treat the sleep apnea condition, wherein the first position is a habitual jaw position and the second position is an advanced jaw position, and displacing the lower jaw comprises advancing the lower jaw from the habitual jaw position to the advanced jaw position, and wherein the 
McCreery (2014/0323839) teaches an apparatus and method for treating obstructive sleep apnea; however McCreery does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a system for monitoring and treating a sleep apnea condition in a patient having transmit a first control signal to the intraoral appliance worn by the patient to instruct an actuator on the intraoral appliance to provide a first displacement force to displace a lower jaw of the patient from a first position to a second position in order to treat the sleep apnea condition; wherein the first position is a habitual jaw position and the second position is an advanced jaw position, and displacing the lower jaw comprises advancing the lower jaw from the habitual jaw position to the advanced jaw position, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
McCreery (2014/0323839) teaches an apparatus and method for treating obstructive sleep apnea; however McCreery does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an intraoral device wearable by a patient for treating a sleep apnea condition having an actuator coupled between the upper and lower anchors, wherein the actuator is configured to provide a first displacement force to displace the patient's lower jaw from a first position to a second position in order to treat the sleep apnea condition, wherein the first position is a habitual jaw position and the 
Hanewinkel et al. (2014/0114146) teaches a diagnostic devices, mandibular manipulators with tongue and nasal sensors, automated mandibular manipulators and related methods; however Hanewinkel et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a system for monitoring and treating a sleep apnea condition in a patient having transmit a first control signal to the intraoral appliance worn by the patient to instruct an actuator on the intraoral appliance to provide a first displacement force to displace a lower jaw of the patient from a first position to a second position in order to treat the sleep apnea condition; wherein the first position is a habitual jaw position and the second position is an advanced jaw position, and displacing the lower jaw comprises advancing the lower jaw from the habitual jaw position to the advanced jaw position, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Hanewinkel et al. (2014/0114146) teaches a diagnostic devices, mandibular manipulators with tongue and nasal sensors, automated mandibular manipulators and related methods; however Hanewinkel et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an intraoral device wearable by a patient for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARLA R PATEL/           Primary Examiner, Art Unit 3786